Title: To George Washington from Oliver Wolcott, Jr., 14 April 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasury Department April 14th 1796
        
        The Secretary of the Treasury respectfully submits to the consideration of The President of the United States a Letter from the Commissioner of the Revenue of the 12th Instant enclosing the copy of a Contract entered into by the Collector of Wilmington with Isaac Davis for the stakeage of Cape Fear river in North Carolina.
        The Secretary is of opinion that it will be for the interest of the United States to confirm the said Contract. All which is respectfully submitted.
        
          Oliver Wolcott JrSecy of the Treasy
        
      